Jenkins, P. J.
Where proof of service of a bill of exceptions is to the effect that a copy thereof was left at the residence of the attorney for the defendant in error during the attorney’s absence from the county, it must also affirmatively appear that the defendant in error (unless the defendant in error is the State) is a nonresident of the county where the bill of exceptions was sued out. Civil Code (1910), § 6160, subdiv. 2; Bank of S. W. Ga. v. Tillman, 94 Ga. 731 (20 S. E. 4). Such fact of nonresidence not being made to appear in the instant case, the motion to dismiss the bill of exceptions must necessarily be granted.

Writ of error dismissed.


Stephens and Bill, JJ., concur.